DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is not a concise statement describing what is new or an improvement to the art it pertains. Currently, the abstract discloses a pressure sensing unit, a capacitive hybrid sensor device and an input apparatus and the components it includes, however the abstract does not disclose an improvement made by the unit, device, or apparatus to the art it pertains.  
Correction is required.  See MPEP § 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Input Device Including Improved Pressure Sensing Unit Design.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 21, the respective claims recite limitations of “wherein one of the floating conductive element” and “another one of the floating conductive element”, however only one floating conductive element has been recited/defined in the respective claims. Therefore, the claim has been rendered indefinite as it is not possible to have more than one floating conductive element when only one floating conductive element has been defined.
The term “relative” in claims 1, 11 and 21 is a relative term which renders the claim indefinite. The term “relative” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claims recite “the pressure sensing pad group is configured to be movable in a movement direction relative to another one of the floating conductive element”, however it is unclear how the respective components are moving compared to one another. Are they moving closer or further from each other? Are they moving in the same direction as one another? Is one stationary and one movable toward or away from the other? Therefore, the claim has been rendered indefinite.

Allowable Subject Matter
Claims 1, 11 and 21 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10, 12-20 and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Hong et al US20190004651 (hereinafter “Hong”) discloses a display device according to an embodiment includes: a display panel including a plurality of pixels disposed in a display region; a pressure sensor disposed to overlap with the display panel, the pressure sensor including a plurality of sensor electrodes disposed in a touch region; a bump structure disposed on at least one of a first surface and a second surface of the pressure sensor to be separated from the sensor electrodes; and a housing supporting the display panel, the pressure sensor, and the bump structure. The bump structure includes a plurality of bumps distributed on respective coordinate points at which the sensor electrodes are disposed. (Fig 1-35, Paragraph 0070-0221)
However, Hong fails to disclose a ground pad that are spaced apart from one another, wherein the first pressure sensing pad and the second pressure sensing pad are electrically shielded from each other by the ground pad; and a floating conductive element, wherein one of the floating conductive element and the pressure sensing pad group is configured to be movable in a movement direction relative to another one of the floating conductive element and the pressure sensing pad group, and the floating conductive element overlaps with the pressure sensing pad group in the movement direction. This configuration protects the components from electrical overload which can cause measurement errors and damage the device.
Taylor US6155120 discloses a method and apparatus (68, 40) for measuring pressures exerted on 6 human feet or horses' hooves comprises a rectangular array of piezoresistive force sensors encapsulated in a thin polymer package (40) that is inserted into a shoe, or incorporated into a sock that may be pulled over a foot or hoof. The preferred embodiment employs novel piezoresistive normal force or pressure sensing elements (36) which include a polymer fabric mesh impregnated with conductive particles suspended in an elastomeric vehicle, preferably silicone rubber. The piezoresistive mesh layer (33) is sandwiched between an array of row (34) and column (31) conductor strip laminations, preferably made of a nylon mesh impregnated with printed metallic paths. In a variation (100) of the basic embodiment, each normal force sensor element (30) is bordered by laterally and longitudinally disposed pairs (80) of shear force sensor elements, each of the latter comprising a pair of adjacent resilient piezoresistive pads (83) that have longitudinally contacting lateral surfaces. The pads are slidably movable, and when urged into more or less intimate contact in response to shear forces directed normal to their tangent contact plane, the electrical resistance between the pads varies in a predetermined way as a function of the shear forces. (Fig 1-36, Col 8 line 36 – Col 22 line 67)
However, Taylor fails to disclose a ground pad that are spaced apart from one another, wherein the first pressure sensing pad and the second pressure sensing pad are electrically shielded from each other by the ground pad; and a floating conductive element, wherein one of the floating conductive element and the pressure sensing pad group is configured to be movable in a movement direction relative to another one of the floating conductive element and the pressure sensing pad group, and the floating conductive element overlaps with the pressure sensing pad group in the movement direction. This configuration protects the components from electrical overload which can cause measurement errors and damage the device.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855